ORDER
PER CURIAM.
On consideration of the certified opinion of the Maryland Court of Appeals indefinitely suspending respondent from the practice of law in that jurisdiction with the right to file for reinstatement in six-months, see Attorney Grievance Com’n of Maryland v. Jones, 424 Md. 626, 37 A.3d 316 (2012), this court’s March 19, 2012, order suspending respondent pending further action of the court and directing him to show cause why the functional equivalent reciprocal discipline of a six-month suspension with a fitness requirement should not be imposed, the statement of respondent consenting to reciprocal discipline, the statement of Bar Counsel regarding reciprocal discipline, and respondent’s D.C. Bar R. XI, § 14(g) affidavit that was filed on March 29, 2012, it is
ORDERED that Daryl D. Jones is hereby suspended from the practice of law in the District of Columbia for a period of six-months, subject to a showing of fitness, nunc pro tunc to March 29, 2012. See In re Zdravkovich, 831 A.2d 964 (D.C.2003).